DETAILED ACTION
	In Reply filed on 09/01/2021 Claims 1- 2, 6- 18, and 22- 26 are pending. Claims 1, 6- 8, 12- 13, and 15 are currently amended. Claims 3- 5 and 19- 21 are canceled. Claims 23- 26 are newly added. Claims 1- 2, 6- 18, and 22- 26 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 2, 6- 18, and 22- 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a mandrel for processing a part: the mandrel comprising: elastomeric components each comprising a first surface and a second surface, the first surface comprises protrusions as recited in claim 1. Specifically, US 2016/0121560 A1 (“Lee”) does not teach a plurality of protrusions (see annotated Figure 4 of Lee below) and there would be no motivation to modify Lee to incorporate the multiple protrusions.

    PNG
    media_image1.png
    619
    892
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LEITH S SHAFI/Primary Examiner, Art Unit 1744